Exhibit 10.1
AMENDED AND RESTATED
AMICUS THERAPEUTICS, INC.
2007 EQUITY INCENTIVE PLAN
1. Purpose
This Plan is intended to encourage ownership of Common Stock by employees,
consultants and directors of the Company and its Affiliates and to provide
additional incentive for them to promote the success of the Company’s business
through the grant of Awards of shares of the Company’s Common Stock. The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code but not all Awards granted hereunder are required to be Incentive
Options.
2. Definitions
As used in the Plan the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:
2.1 “Accelerate”, “Accelerated”, and “Acceleration”, when used with respect to
an Option, means that as of the time of reference such Option will become
exercisable with respect to some or all of the shares of Common Stock for which
it was not then otherwise exercisable by its terms, and, when used with respect
to Restricted Stock or Restricted Stock Units, as the case may be, means that
the Risk of Forfeiture otherwise applicable to such Restricted Stock or
Restricted Stock Units, as the case may be, shall expire with respect to some or
all of the shares of Restricted Stock or some or all of the Restricted Stock
Units, as the case may be, then still otherwise subject to the Risk of
Forfeiture.
2.2 “Acquiring Person” means, with respect to any Transaction or any acquisition
described in clause (ii) of the definition of Change of Control, the surviving
or acquiring person or entity in connection with such Transaction or
acquisition, as the case may be, provided that if such surviving or acquiring
person or entity is controlled, directly or indirectly, by any other person or
entity (an “Ultimate Parent Entity”) that is not itself controlled by any entity
or person that is not a natural person, the term “Acquiring Person” shall mean
such Ultimate Parent Entity.
2.3 “Affiliate” means, with respect to any person or entity, any other person or
entity controlling, controlled by or under common control with the first person
or entity.
2.4 “Applicable Voting Control Percentage” means (i) at any time prior to the
initial public offering of the Company, a percentage greater than fifty percent
(50%) and (ii) at any time from and after the initial public offering of the
Company, twenty percent (20%).
2.5 “Award” means any grant or sale pursuant to the Plan of Options, Restricted
Stock, Restricted Stock Units or Stock Grants.
2.6 “Award Agreement” means an agreement between the Company and the recipient
of an Award, setting forth the terms and conditions of the Award.
2.7 “Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3,
or any successor rule thereto, promulgated by the Securities and Exchange
Commission pursuant to the Exchange Act.
2.8 “Board” means the Company’s board of directors.
2.9 “Change of Control” means (i) the closing of any Sale of the Company
Transaction or (ii) the direct or indirect acquisition, in a single transaction
or a series of related transactions, by any person or Group (other than the
Company or a Controlled Affiliate of the Company) of Beneficial Ownership of
previously outstanding shares of capital stock of the Company if (A) immediately
after such acquisition, such person or Group, together with their respective
Affiliates, shall own or hold shares of capital stock of the Company possessing
at least the Applicable Voting Control Percentage of the total voting power of
the outstanding capital stock of the Company and (B) immediately prior to such
acquisition, such person or Group, together with their respective Affiliates,
did not own or hold shares of capital stock of the Company possessing at least
the Applicable Voting Control Percentage of the total voting power of the
outstanding capital stock of the Company. Notwithstanding anything expressed or
implied in the foregoing provisions of this definition to the contrary, any
direct or indirect acquisition referred to in clause (ii) above in this
definition shall not be treated as a Change of Control if, at any time prior to
or after such direct or indirect acquisition, a majority of the members of the
board of directors of the Company as constituted immediately prior to such
direct or indirect acquisition consent in writing to exclude such direct or
indirect acquisition from the scope of this definition.

 

 



--------------------------------------------------------------------------------



 



2.10 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and any regulations issued from time to
time thereunder.
2.11 “Controlled Affiliate” means, with respect to any person or entity, any
other person or entity that is controlled by such person or entity.
2.12 “Committee” means any committee of the Board delegated responsibility by
the Board for the administration of the Plan, as provided in Section 5 of the
Plan. For any period during which no such committee is in existence, the term “
Committee “ shall mean the Board and all authority and responsibility assigned
the Committee under the Plan shall be exercised, if at all, by the Board.
2.13 “Common Stock” means common stock, par value $0.01 per share, of the
Company.
2.14 “Company” means Amicus Therapeutics, Inc., a corporation organized under
the laws of the State of Delaware.
2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.16 “Grant Date” means the date as of which an Option is granted, as determined
under Section 7.1(a).
2.17 “Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Exchange Act or any successor section thereto.
2.18 “Incentive Option” means an Option which by its terms is to be treated as
an “incentive stock option” within the meaning of Section 422 of the Code.
2.19 “Market Value” means the value of a share of Common Stock on a particular
date determined by such methods or procedures as may be established by the
Committee. Unless otherwise determined by the Committee, the Market Value of
Common Stock as of any date is the closing price for the Common Stock as
reported on the NASDAQ Global market (or on any other national securities
exchange on which the Common Stock is then listed) for that date or, if no
closing price is reported for that date, the closing price on the next preceding
date for which a closing price was reported. For purposes of Awards granted as
of the effective date of the Company’s initial public offering, Market Value
shall be the price at which the Company’s Common Stock is offered to the public
in its initial public offering.
2.20 “Nonstatutory Option” means any Option that is not an Incentive Option.
2.21 “Option” means an option granted under the Plan to purchase shares of
Common Stock.
2.22 “Optionee” means an employee, consultant or director of the Company to whom
an Option shall have been initially granted under the Plan.
2.23 “Participant” means any holder of an outstanding Award under the Plan.
2.24 “Plan” means this 2007 Amended and Restated Equity Incentive Plan of the
Company, as amended and in effect from time to time.
2.25 “Restricted Stock” means a grant or sale pursuant to the Plan of shares of
Common Stock to a Participant subject to a Risk of Forfeiture.

 

A-2



--------------------------------------------------------------------------------



 



2.26 “Restricted Stock Units” means rights granted pursuant to the Plan to
receive shares of Common Stock at the close of a Restriction Period, subject to
a Risk of Forfeiture.
2.27 “Restriction Period” means the period of time, established by the Committee
in connection with an Award of Restricted Stock or Restricted Stock Units,
during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Award Agreement.
2.28 “Risk of Forfeiture” means a limitation on the right of a Participant to
retain an Award of Restricted Stock or Restricted Stock Units, including a right
in the Company to reacquire such Restricted Stock at less than its then Market
Value and/or the forfeiture of Restricted Stock Units held by a Participant,
arising because of the occurrence or non-occurrence of specified events or
conditions.
2.29 “Sale of the Company Transaction” means any Transaction in which the
stockholders of the Company immediately prior to such Transaction, together with
any and all of such stockholders’ Affiliates, do not own or hold, immediately
after consummation of such Transaction, shares of capital stock of the Acquiring
Person in connection with such Transaction possessing at least a majority of the
total voting power of the outstanding capital stock of such Acquiring Person.
2.30 “Securities Act” means the Securities Act of 1933, as amended.
2.31 “Stock Grant” means the grant pursuant to the Plan of shares of Common
Stock not subject to restrictions or other forfeiture conditions.
2.32 “Ten Percent Owner” means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any parent or subsidiary corporations of the Company, as defined in Section
424(e) and (f), respectively, of the Code). Whether a person is a Ten Percent
Owner shall be determined with respect to each Option based on the facts
existing immediately prior to the Grant Date of such Option.
2.33 “Transaction” means any merger or consolidation of the Company with or into
another person or entity or the sale or transfer of all or substantially all of
the assets of the Company, in each case in a single transaction or in a series
of related transactions.
3. Term of the Plan
Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the effective
date of approval of the Plan by the Board and ending immediately prior to the
tenth anniversary of the most recent date on which the Plan was approved (or
reapproved) by the Company’s stockholders. Awards granted pursuant to the Plan
within such period shall not expire solely by reason of the termination of the
Plan.
4. Stock Subject to the Plan
Subject to the provisions of Section 8 of the Plan, at no time shall the number
of shares of Common Stock issued pursuant to or subject to outstanding Awards
granted under the Plan (including, without limitation, pursuant to Incentive
Options), nor the number of shares of Common Stock issued pursuant to Incentive
Options, exceed the sum of (a) Two Million One Hundred Thousand Eight Nine
Hundred Forty-Five (2,108,945) shares of Common Stock. For purposes of applying
the foregoing limitation, if any Option expires, terminates, or is cancelled for
any reason without having been exercised in full, or if any Award of Restricted
Stock is forfeited, the shares not purchased by the Participant or forfeited by
the Participant shall again be available for Awards thereafter to be granted
under the Plan. Shares of Common Stock issued pursuant to the Plan may be either
authorized but unissued shares or shares held by the Company in its treasury.
In addition, not more than 300,000 of the total number of shares of Common Stock
reserved for issuance under the Plan (as adjusted under Section 8) may be
granted or sold as Awards of Restricted Stock, Restricted Stock Units, Stock
Grants, and any other similar Awards (“Full-Value Awards”) whose intrinsic value
is not solely dependent on appreciation in the price of Shares after the date of
grant. Options and any other similar Awards shall not be subject to, and shall
not count against, the limit described in the preceding sentence. If a
Full-Value Award expires, is forfeited, or otherwise lapses as described in this
Section 4, the shares of Common Stock that were subject to the Award shall be
restored to the total number of shares of Common Stock available for grant or
sale as Full-Value Awards.

 

A-3



--------------------------------------------------------------------------------



 



5. Administration
The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further that
the Committee may delegate to an executive officer or officers the authority to
grant Awards hereunder to employees who are not officers, and to consultants, in
accordance with such guidelines as the Committee shall set forth at any time or
from time to time. Subject to the provisions of the Plan, the Committee shall
have complete authority, in its discretion, to make or to select the manner of
making all determinations with respect to each Award to be granted by the
Company under the Plan in addition to any other determination allowed the
Committee under the Plan including, without limitation: (a) the employee,
consultant or director to receive the Award; (b) the form of Award; (c) whether
an Option (if granted to an employee) will be an Incentive Option or a
Nonstatutory Option; (d) the time of granting an Award; (e) the number of shares
subject to an Award; (f) the exercise price of an Option or purchase price, if
any, for shares of Restricted Stock or for a Stock Grant and the method of
payment of such exercise price or such purchase price; (g) the term of an
Option; (h) the vesting period of shares of Restricted Stock or of Restricted
Stock Units and any acceleration thereof; (i) the exercise date or dates of an
Option and any acceleration thereof; and (j) the effect of termination of any
employment, consulting or Board member relationship with the Company or any of
its Affiliates on the subsequent exercisability of an Option or on the Risk of
Forfeiture of Restricted Stock or Restricted Stock Units. In making such
determinations, the Committee may take into account the nature of the services
rendered by the respective employees, consultants and directors, their present
and potential contributions to the success of the Company and its Affiliates,
and such other factors as the Committee in its discretion shall deem relevant.
Subject to the provisions of the Plan, the Committee shall also have complete
authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee’s determinations made in good faith on matters referred to in this
Plan shall be final, binding and conclusive on all persons having or claiming
any interest under the Plan or an Award made pursuant hereto.
6. Authorization and Eligibility
The Committee may grant from time to time and at any time prior to the
termination of the Plan one or more Awards, either alone or in combination with
any other Awards, to any employee of or consultant to one or more of the Company
and its Affiliates or to any non-employee member of the Board or of any board of
directors (or similar governing authority) of any Affiliate. However, only
employees of the Company or of any parent or subsidiary corporations of the
Company, as defined in Sections 424(e) and (f), respectively, of the Code, shall
be eligible for the grant of an Incentive Option. Further, in no event shall the
number of shares of Common Stock covered by Options or other Awards granted to
any one person in any one calendar year (or portion of a year) ending after such
date exceed fifty percent (50%) of the aggregate number of shares of Common
Stock subject to the Plan.
Each grant of an Award shall be subject to all applicable terms and conditions
of the Plan (including but not limited to any specific terms and conditions
applicable to that type of Award set out in the following Section), and such
other terms and conditions, not inconsistent with the terms of the Plan, as the
Committee may prescribe. No prospective Participant shall have any rights with
respect to an Award, unless and until such Participant has executed an agreement
evidencing the Award, delivered a fully executed copy thereof to the Company,
and otherwise complied with the applicable terms and conditions of such Award.
7. Specific Terms of Awards
7.1 Options.
(a) Date of Grant. The granting of an Option shall take place at the time
specified in the Award Agreement. Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.
(b) Exercise Price. The price at which shares of Common Stock may be acquired
under each Incentive Option shall be not less than 100% of the Market Value of
Common Stock on the Grant Date, or not less than 110% of the Market Value of
Common Stock on the Grant Date if the Optionee is a Ten Percent Owner. The price
at which shares may be acquired under each Nonstatutory Option shall not be so
limited solely by reason of this Section.
(c) Option Period. No Incentive Option or Nonstatutory Option may be exercised
on or after the tenth anniversary of the Grant Date, or on or after the fifth
anniversary of the Grant Date if the Optionee is a Ten Percent Owner.
(d) Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time;
provided, however, that in the case of an Incentive Option, any such
Acceleration of such Incentive Option would not cause such Incentive Option to
fail to comply with the provisions of Section 422 of the Code or the Optionee
consents to such Acceleration.

 

A-4



--------------------------------------------------------------------------------



 



(e) Effect of Termination of Employment, Consulting or Board Member
Relationship. Unless the Committee shall provide otherwise with respect to any
Option, if the applicable Optionee’s association with the Company or any of its
Affiliates as an employee, director or consultant ends for any reason or no
reason, regardless of whether the end of such association is effected by the
Company, any such Affiliate or such Optionee (whether voluntarily or
involuntarily, including because an entity with which such Optionee has any such
association ceases to be an Affiliate of the Company), and immediately following
the end of any such association, such Optionee is not associated with the
Company or any of its Affiliates as an employee, director or consultant, or if
such Optionee dies, then any outstanding Option initially granted to such
Optionee, whether then held by such Optionee or any other Participant, shall
cease to be exercisable in any respect not later than ninety (90) days following
the end of such association or such death and, for the period it remains
exercisable following the end of such association or such death, shall be
exercisable only to the extent exercisable on the date of the end of such
association or such death. Military or sick leave or other bona fide leave shall
not be deemed a termination of employment, provided that it does not exceed the
longer of ninety (90) days or the period during which the absent Optionee’s
reemployment rights, if any, are guaranteed by statute or by contract.
(f) Transferability. Except as otherwise provided in this subsection (f),
Options shall not be transferable, and no Option or interest therein may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution (subject always to
the provisions of subsection (e) above). Except as otherwise provided in this
subsection (f), all of a Participant’s rights in any Option may be exercised
during the life of such Participant only by such Participant or such
Participant’s legal representative. However, the applicable Award Agreement or
the Committee (at or after the grant of a Nonstatutory Option) may provide that
a Nonstatutory Option may be transferred by the applicable Participant to a
family member; provided, however, that any such transfer is without payment of
any consideration whatsoever and that no transfer of a Nonstatutory Option shall
be valid unless first approved by the Committee, acting in its sole discretion,
unless such transfer is permitted under the applicable Award Agreement. For this
purpose, “family member” means any child, stepchild, grandchild, parent,
stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the applicable
Participant’s household (other than a tenant or employee), a trust in which the
foregoing persons and/or the applicable Participant have more than fifty percent
(50%) of the beneficial interests, a foundation in which the foregoing persons
and/or the applicable Participant control the management of assets, and any
other entity in which these persons and/or the applicable Participant own more
than fifty percent (50%) of the voting interests. The Committee may at any time
or from time to time delegate to one or more officers of the Company the
authority to permit transfers of Nonstatutory Options to third parties pursuant
to this subsection (f), which authorization shall be exercised by such officer
or officers in accordance with guidelines established by the Committee at any
time and from time to time. The restrictions on transferability set forth in
this subsection (f) shall in no way preclude any Participant from effecting
“cashless” exercises of an Option pursuant to the terms of the Plan.
(g) Method of Exercise. An Option may be exercised by a Participant giving
written notice, in the manner provided in Section 15, specifying the number of
shares of Common Stock with respect to which the Option is then being exercised.
The notice shall be accompanied by payment in the form of cash or check payable
to the order of the Company in an amount equal to the exercise price of the
shares of Common Stock to be purchased or, subject in each instance to the
Committee’s approval, acting in its sole discretion and subject to such
conditions, if any, as the Committee may deem necessary to comply with
applicable laws, rules and regulations or to avoid adverse accounting effects to
the Company, by delivery to the Company of (i) shares of Common Stock having a
Market Value equal to the exercise price of the shares to be purchased, or
(ii) the Participant’s executed promissory note in the principal amount equal to
the exercise price of the shares to be purchased and otherwise in such form as
the Committee shall have approved. If the Common Stock is traded on an
established market, payment of any exercise price may also be made through and
under the terms and conditions of any formal cashless exercise program
authorized by the Company entailing the sale of the Common Stock subject to any
Option in a brokered transaction (other than to the Company). Receipt by the
Company of such notice and payment in any authorized or combination of
authorized means shall constitute the exercise of the Option. Within thirty
(30) days thereafter but subject to the remaining provisions of the Plan, the
Company shall deliver or cause to be delivered to the Participant or his agent a
certificate or certificates for the number of shares then being purchased. Such
shares shall be fully paid and nonassessable. Notwithstanding any of the
foregoing provisions in this subsection (g) to the contrary, (A) no Option shall
be considered to have been exercised unless and until all of the provisions
governing such exercise specified in the Plan and in the relevant Award
Agreement shall have been duly complied with; and (B) the obligation of the
Company to issue any shares upon exercise of an Option is subject to the
provisions of Section 9.1 hereof and to compliance by the Optionee and the
Participant with all of the provisions of the Plan and the relevant Award
Agreement.
(h) Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Common Stock for which the Option first becomes exercisable in a
calendar year does not have an aggregate Market Value (as of the date of the
grant of the Option) in excess of the “current limit”. The current limit for any
Optionee for any calendar year shall be $100,000 minus the aggregate Market
Value at the date of grant of the number of shares of Common Stock available for
purchase for the first time in the same year under each other Incentive Option
previously granted to the Optionee under the Plan, and under each other
incentive stock option previously granted to the Optionee under any other
incentive stock option plan of the Company and its Affiliates, after
December 31, 1986. Any shares of Common Stock which would cause the foregoing
limit to be violated shall be deemed to have been granted under a separate
Nonstatutory Option, otherwise identical in its terms to those of the Incentive
Option.

 

A-5



--------------------------------------------------------------------------------



 



(i) Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of such shares prior to the expiration of
the holding periods specified by Section 422(a)(1) of the Code and, if and to
the extent that the realization of income in such a disposition imposes upon the
Company federal, state, local or other withholding tax requirements, or any such
withholding is required to secure for the Company an otherwise available tax
deduction, to remit to the Company an amount in cash sufficient to satisfy those
requirements.
(j) Rights Pending Exercise. No person holding an Option shall be deemed for any
purpose to be a stockholder of the Company with respect to any of the shares of
Common Stock issuable pursuant to such Option, except to the extent that such
Option shall have been exercised with respect thereto and, in addition, a
certificate shall have been issued therefor and delivered to such person or his
agent.
7.2 Restricted Stock.
(a) Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.
(b) Issuance of Certificates. Subject to subsection (c) below, each Participant
receiving an Award of Restricted Stock shall be issued a stock certificate in
respect of such shares of Restricted Stock. Such certificate shall be registered
in the name of such Participant, and, if applicable, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award substantially in the following form:
The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Amicus Therapeutics,
Inc. Amended and Restated 2007 Equity Incentive Plan and an Award Agreement
entered into by the registered owner and Amicus Therapeutics, Inc. Copies of
such Plan and Agreement are on file in the offices of Amicus Therapeutics, Inc.
(c) Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Common Stock covered by such Award.
(d) Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
(e) Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except as
otherwise provided in the Plan or the applicable Award Agreement, at all times
prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of, an
Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote the shares of Restricted
Stock.
(f) Effect of Termination of Employment, Consulting or Board Member
Relationship. Unless otherwise determined by the Committee at or after grant and
subject to the applicable provisions of the Award Agreement, if the applicable
original grantee’s association with the Company or any of its Affiliates as an
employee, director or consultant ends for any reason or no reason during the
Restriction Period, regardless of whether the end of such association is
effected by the Company, any such Affiliate or such original grantee (whether
voluntarily or involuntarily, including because an entity with which such
original grantee has any such association ceases to be an Affiliate of the
Company), and immediately following the end of any such association, such
original grantee is not associated with the Company or any of its Affiliates as
an employee, director or consultant, or if such original grantee dies, then all
outstanding shares of Restricted Stock initially granted to such original
grantee that are still subject to Risk of Forfeiture, whether then held by such
original grantee or any other Participant, shall be forfeited or otherwise
subject to return to or repurchase by the Company if and to the extent so
provided by, and subject to and in accordance with, the terms of the applicable
Award Agreement; provided, however, that military or sick leave or other bona
fide leave shall not be deemed a termination of employment, if it does not
exceed the longer of ninety (90) days or the period during which the absent
original grantee’s reemployment rights, if any, are guaranteed by statute or by
contract.

 

A-6



--------------------------------------------------------------------------------



 



(g) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant promptly if not theretofore so delivered.
(h) Transferability. Except as otherwise provided in this subsection (h), shares
of Restricted Stock shall not be transferable, and no share of Restricted Stock
or interest therein may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution (subject always to the provisions of subsection (f) above). The
applicable Award Agreement or the Committee (at or after the grant of a share of
Restricted Stock) may provide that such share of Restricted Stock may be
transferred by the applicable Participant to a family member; provided, however,
that any such transfer is without payment of any consideration whatsoever and
that no transfer of a share of Restricted Stock shall be valid unless first
approved by the Committee, acting in its sole discretion, unless such transfer
is permitted under the applicable Award Agreement. For this purpose, “family
member” means any child, stepchild, grandchild, parent, stepparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the applicable Participant’s household (other
than a tenant or employee), a trust in which the foregoing persons and/or the
applicable Participant have more than fifty percent (50%) of the beneficial
interests, a foundation in which the foregoing persons and/or the applicable
Participant control the management of assets, and any other entity in which
these persons and/or the applicable Participant own more than fifty percent
(50%) of the voting interests. The Committee may at any time or from time to
time delegate to one or more officers of the Company the authority to permit
transfers of shares of Restricted Stock to third parties pursuant to this
subsection (h), which authorization shall be exercised by such officer or
officers in accordance with guidelines established by the Committee at any time
and from time to time.
7.3. Restricted Stock Units.
(a) Character. Each Restricted Stock Unit shall entitle the recipient to a share
of Common Stock at a close of such Restriction Period as the Committee may
establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
(b) Issuance of Certificates. Unless otherwise determined by the Committee at or
after grant and subject to the applicable provisions of the Award Agreement, at
the close of the Restriction Period applicable to any Restricted Stock Units
(including, without limitation, the close of the applicable Restriction Period
as a result of (i) any Acceleration of Restricted Stock Units in accordance with
the terms of this Plan or any applicable Award Agreement, (ii) any waiver, lapse
or termination of the Risk of Forfeiture applicable to Restricted Stock Units in
accordance with the terms of this Plan or any applicable Award Agreement or
(iii) any shortening of the Restriction Period applicable to any Restricted
Stock Units in accordance with the terms of this Plan or any applicable Award
Agreement), the Company shall deliver or cause to be delivered to the
Participant that is the holder of such Restricted Stock Units a stock
certificate in respect of the shares of Common Stock subject to such Restricted
Stock Units. Such certificate shall be registered in the name of such
Participant, and, if applicable, shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such shares of Common
Stock substantially in the following form:
The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Amicus Therapeutics,
Inc. Amended and Restated 2007 Equity Incentive Plan and an Award Agreement
entered into by the registered owner and Amicus Therapeutics, Inc. Copies of
such Plan and Agreement are on file in the offices of Amicus Therapeutics, Inc.
(c) Dividends. At the discretion of the Committee, Participants may be entitled
to receive payments equivalent to any dividends declared with respect to Common
Stock referenced in grants of Restricted Stock Units but only following the
close of the applicable Restriction Period and then only if the underlying
Common Stock shall have been earned. Unless the Committee shall provide
otherwise, any such dividend equivalents shall be paid, if at all, without
interest or other earnings.
(d) Effect of Termination of Employment, Consulting or Board Member
Relationship. Unless otherwise determined by the Committee at or after grant and
subject to the applicable provisions of the Award Agreement, if the applicable
original grantee’s association with the Company or any of its Affiliates as an
employee, director or consultant ends for any reason or no reason during the
Restriction Period, regardless of whether the end of such association is
effected by the Company, any such Affiliate or such original grantee (whether
voluntarily or involuntarily, including because an entity with which such
original grantee has any such association ceases to be an Affiliate of the
Company), and immediately following the end of any such association, such
original grantee is not associated with the Company or any of its Affiliates as
an employee, director or consultant, or if such original grantee dies, then all
outstanding Restricted Stock Units initially granted to such original grantee
that are still subject to Risk of Forfeiture, whether then held by such original
grantee or any other Participant, shall be forfeited or otherwise subject to
return to the Company in accordance with the terms of the applicable Award
Agreement; provided, however, that military or sick leave or other bona fide
leave shall not be deemed a termination of employment, if it does not exceed the
longer of ninety (90) days or the period during which the absent original
grantee’s reemployment rights, if any, are guaranteed by statute or by contract.

 

A-7



--------------------------------------------------------------------------------



 



(e) Transferability. Except as otherwise provided in this subsection (e),
Restricted Stock Units shall not be transferable, and no Restricted Stock Unit
or interest therein may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated. The applicable Award Agreement or the Committee (at
or after the grant of a Restricted Stock Unit) may provide that such Restricted
Stock Unit may be transferred by the applicable Participant to a family member;
provided, however, that any such transfer is without payment of any
consideration whatsoever and that no transfer of a Restricted Stock Unit shall
be valid unless first approved by the Committee, acting in its sole discretion,
unless such transfer is permitted under the applicable Award Agreement. For this
purpose, “family member” means any child, stepchild, grandchild, parent,
stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the applicable
Participant’s household (other than a tenant or employee), a trust in which the
foregoing persons and/or the applicable Participant have more than fifty percent
(50%) of the beneficial interests, a foundation in which the foregoing persons
and/or the applicable Participant control the management of assets, and any
other entity in which these persons and/or the applicable Participant own more
than fifty percent (50%) of the voting interests. The Committee may at any time
or from time to time delegate to one or more officers of the Company the
authority to permit transfers of Restricted Stock Units to third parties
pursuant to this subsection (e), which authorization shall be exercised by such
officer or officers in accordance with guidelines established by the Committee
at any time and from time to time.
(f) Rights Pending Close of Applicable Restriction Period. No person holding
Restricted Stock Units shall be deemed for any purpose to be a stockholder of
the Company with respect to any of the shares of Common Stock subject to such
Restricted Stock Units, except to the extent that the Restricted Period with
respect to such Restricted Stock Units shall have closed and, in addition, a
certificate shall have been issued for such shares of Common Stock and delivered
to such person or his agent. Shares of Common Stock subject to Restricted Stock
Units shall be issued and outstanding only if and to the extent that a stock
certificate representing such shares has been issued and delivered in accordance
with the provisions of this Section 7.3.
7.4. Stock Grants.
(a) In General. Stock Grants shall be issued for such consideration, in cash,
other property or services, or any combination thereof, as is determined by the
Committee. Without limiting the generality of the foregoing, Stock Grants may be
awarded in such circumstances as the Committee deems appropriate, including
without limitation in recognition of significant contributions to the success of
the Company or its Affiliates or in lieu of compensation otherwise already due.
Stock Grants shall be made without forfeiture conditions of any kind.
(b) Issuance of Certificates. Each Participant receiving a Stock Grant shall be
issued a stock certificate in respect of such Stock Grant. Such certificate
shall be registered in the name of such Participant, and, if applicable, shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:
The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Amicus Therapeutics,
Inc. 2007 Equity Incentive Plan. A copy of such Plan is on file in the offices
of Amicus Therapeutics, Inc.
7.5. Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan granted to a Participant who is, at the
time of grant or during the term of the Award, resident or primarily employed
outside of the United States in any manner deemed by the Committee to be
necessary or appropriate in order that such Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. An Award may be modified
under this Section 7.4 in a manner that is inconsistent with the express terms
of the Plan, so long as such modifications will not contravene any applicable
law or regulation. The Committee may establish supplements to, or amendments,
restatements, or alternative versions of the Plan for the purpose of granting
and administrating any such modified Award. No such modification, supplement,
amendment, restatement or alternative version may increase the share limit of
Section 4.

 

A-8



--------------------------------------------------------------------------------



 



8. Adjustment Provisions
8.1 Adjustment for Corporate Actions. All of the share numbers set forth in the
Plan reflect the capital structure of the Company immediately after the closing
of the initial public offering of the Company’s Common Stock. Subject to the
provisions of Section 8.2, if subsequent to such closing the outstanding shares
of Common Stock (or any other securities covered by the Plan by reason of the
prior application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
such shares of Common Stock or other securities, through merger, consolidation,
sale of all or substantially all the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other distribution with respect to such shares of Common Stock, or
other securities, an appropriate and proportionate adjustment will be made in
(i) the maximum numbers and kinds of shares provided in Section 4, (ii) the
numbers and kinds of shares or other securities subject to the then outstanding
Awards, (iii) the exercise price for each share or other unit of any other
securities subject to then outstanding Options (without change in the aggregate
purchase price as to which such Options remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.
8.2. Change of Control. Subject to the applicable provisions of the Award
Agreement, in the event of a Change of Control, the Committee shall have the
discretion, exercisable in advance of, at the time of, or (except to the extent
otherwise provided below) at any time after, the Change of Control, to provide
for any or all of the following (subject to and upon such terms as the Committee
may deem appropriate): (A) the Acceleration, in whole or in part, of any or all
outstanding Options (including Options that are assumed or replaced pursuant to
clause (D) below) that are not exercisable in full at the time the Change of
Control, such Acceleration to become effective at the time of the Change of
Control, or at such time following the Change of Control that the employment,
consulting or Board member relationship of the applicable Optionee or Optionees
with the Company and its Affiliates terminates, or at such other time or times
as the Committee shall determine; (B) the lapse or termination of the Risk of
Forfeiture (including, without limitation, any or all of the Company’s
repurchase rights) with respect to outstanding Awards of Restricted Stock, such
lapse or termination to become effective at the time of the Change of Control,
or at such time following the Change of Control that the employment, consulting
or Board member relationship with the Company and its Affiliates of the
Participant or Participants that hold such Awards of Restricted Stock (or the
person to whom such Awards of Restricted Stock were initially granted)
terminates, or at such other time or times as the Committee shall determine;
(C) the lapse or termination of the Risk of Forfeiture with respect to any or
all outstanding Awards of Restricted Stock Units (including Restricted Stock
Units that are assumed or replaced pursuant to clause (D) below), such lapse or
termination to become effective at the time of the Change of Control, or at such
time following the Change of Control that the employment, consulting or Board
member relationship with the Company and its Affiliates of the Participant or
Participants that hold such Awards of Restricted Stock Units (or the person to
whom such Awards of Restricted Stock Units were initially granted) terminates,
or at such other time or times as the Committee shall determine; (D) the
assumption of outstanding Options or Restricted Stock Units, or the substitution
of outstanding Options or Restricted Stock Units with equivalent options or
equivalent restricted stock units, as the case may be, by the acquiring or
succeeding corporation or entity (or an affiliate thereof); (E) the termination
of all Options (other than Options that are assumed or substituted pursuant to
clause (D) above) that remain outstanding at the time of the consummation of the
Change of Control, provided that, the Committee shall have made the
determination to effect such termination prior to the consummation of the Change
of Control and the Committee shall have given, or caused to be given, to all
Participants written notice of such potential termination at least five business
days prior to the consummation of the Change of Control, and provided, further,
that, if the Committee shall have determined in its sole and absolute discretion
that the Company make payment or provide consideration to the holders of such
terminated Options on account of such termination, which payment or
consideration shall be on such terms and conditions as the Committee shall have
determined (and which could consist of, in the Committee’s sole and absolute
discretion, payment to the applicable Optionee or Optionees of an amount of cash
equal to the difference between the Market Value of the shares of Common Stock
for which the Option is then exercisable and the aggregate exercise price for
such shares under the Option), then the Company shall be required to make, or
cause to be made, such payment or provide, or cause to be provided, such
consideration in accordance with the terms and conditions so determined by the
Committee, otherwise the Company shall not be required to make any payment or
provide any consideration in connection with, or as a result of, the termination
of Options pursuant to the foregoing provisions of this clause (E); or (F) the
termination of all Restricted Stock Units (other than Restricted Stock Units
that are assumed or substituted pursuant to clause (D) above) that remain
outstanding at the time of the consummation of the Change of Control, provided
that, if the Committee shall have determined in its sole and absolute discretion
that the Company make payment or provide consideration to the holders of such
terminated Restricted Stock Units on account of such termination, which payment
or consideration shall be on such terms and conditions as the Committee shall
have determined (and which could consist of, in the Committee’s sole and
absolute discretion, payment to the applicable Participant or Participants of an
amount of cash equal to the Market Value of the shares of Common Stock subject
to the terminated Restricted Stock Units), then the Company shall be required to
make such payment or provide such consideration in accordance with the terms and
conditions so determined by the Committee, otherwise the Company shall not be
required to make any payment or provide any consideration in connection with, or
as a result of, the termination of Restricted Stock Units pursuant to the
foregoing provisions of this clause (F). The provisions of this Section 8.2
shall not be construed as to limit or restrict in any way the Committee’s
general authority under Sections 7.1(d) or 7.2(d) hereof to Accelerate Options
in whole or in part at any time or to waive or terminate at any time any Risk of
Forfeiture applicable to shares of Restricted Stock or Restricted Stock Units.
Each outstanding Option or Restricted Stock Unit that is assumed in connection
with a Change of Control, or is otherwise to continue in effect subsequent to a
Change of Control, will be appropriately adjusted, immediately after the Change
of Control, as to the number and class of securities and the price at which it
may be exercised in accordance with Section 8.1.

 

A-9



--------------------------------------------------------------------------------



 



8.3. Dissolution or Liquidation. Upon dissolution or liquidation of the Company,
each outstanding Option shall terminate, but the Optionee (if at the time he or
she has an employment, consulting or Board member relationship with the Company
or any of its Affiliates) shall have the right, immediately prior to such
dissolution or liquidation, to exercise the Option to the extent exercisable on
the date of such dissolution or liquidation.
8.4. Related Matters. Any adjustment in Awards made pursuant to this Section 8
shall be determined and made, if at all, by the Committee and shall include any
correlative modification of terms, including of Option exercise prices, rates of
vesting or exercisability, Risks of Forfeiture and applicable repurchase prices
for Restricted Stock, which the Committee may deem necessary or appropriate so
as to ensure that the rights of the Participants in their respective Awards are
not substantially diminished nor enlarged as a result of the adjustment and
corporate action other than as expressly contemplated in this Section 8. No
fraction of a share shall be purchasable or deliverable upon exercise, but in
the event any adjustment hereunder of the number of shares covered by an Award
shall cause such number to include a fraction of a share, such number of shares
shall be adjusted to the nearest smaller whole number of shares. No adjustment
of an Option exercise price per share pursuant to this Section 8 shall result in
an exercise price which is less than the par value of the Common Stock.
9. Settlement of Awards
9.1 Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Common Stock covered by an Award may
constitute a violation of law, then the Company may delay such issuance and the
delivery of a certificate for such shares until (i) approval shall have been
obtained from such governmental agencies, other than the Securities and Exchange
Commission, as may be required under any applicable law, rule, or regulation and
(ii) in the case where such issuance would constitute a violation of a law
administered by or a regulation of the Securities and Exchange Commission, one
of the following conditions shall have been satisfied:
(a) the shares are at the time of the issue of such shares effectively
registered under the Securities Act; or
(b) the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act or any applicable state
securities laws.
9.2 Corporate Restrictions on Rights in Stock. Any Common Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the
Certificate of Incorporation and the By-laws of the Company, each as amended and
in effect from time to time. Whenever Common Stock is to be issued pursuant to
an Award, if the Committee so directs at the time of grant (or, if such Award is
an Option, at any time prior to the exercise thereof), the Company shall be
under no obligation, notwithstanding any other provision of the Plan or the
relevant Award Agreement to the contrary, to issue such shares until such time,
if ever, as the recipient of the Award (and any person who exercises any Option,
in whole or in part), shall have become a party to and bound by any agreement
that the Committee shall require in its sole discretion. In addition, any Common
Stock to be issued pursuant to Awards granted under the Plan shall be subject to
all stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of any stock
exchange upon which the Common Stock is then listed, and any applicable federal
or state securities laws, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
9.3 Investment Representations. The Company shall be under no obligation to
issue any shares covered by an Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act or the Participant shall have made such written representations
to the Company (upon which the Company believes it may reasonably rely) as the
Company may deem necessary or appropriate for purposes of confirming that the
issuance of such shares will be exempt from the registration requirements of
that Act and any applicable state securities laws and otherwise in compliance
with all applicable laws, rules and regulations, including but not limited to
that the Participant is acquiring shares for his or her own account for the
purpose of investment and not with a view to, or for sale in connection with,
the distribution of any such shares.

 

A-10



--------------------------------------------------------------------------------



 



9.4 Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act or other applicable statutes any shares of
Common Stock issued or to be issued pursuant to Awards granted under the Plan,
or to qualify any such shares of Common Stock for exemption from the Securities
Act or other applicable statutes, then the Company shall take such action at its
own expense. The Company may require from each recipient of an Award, or each
holder of shares of Common Stock acquired pursuant to the Plan, such information
in writing for use in any registration statement, prospectus, preliminary
prospectus or offering circular as is reasonably necessary for such purpose and
may require reasonable indemnity to the Company and its officers and directors
from such holder against all losses, claims, damage and liabilities arising from
such use of the information so furnished and caused by any untrue statement of
any material fact therein or caused by the omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made.
9.5 Lock-Up. Without the prior written consent of the Company or the managing
underwriter in any public offering of shares of Common Stock, no Participant
shall sell, make any short sale of, loan, grant any option for the purchase of,
pledge or otherwise encumber, or otherwise dispose of, any shares of Common
Stock during the one hundred-eighty (180) day period commencing on the effective
date of the registration statement relating to any underwritten public offering
of securities of the Company. The foregoing restrictions are intended and shall
be construed so as to preclude any Participant from engaging in any hedging or
other transaction that is designed to or reasonably could be expected to lead to
or result in, a sale or disposition of any shares of Common Stock during such
period even if such shares of Common Stock are or would be disposed of by
someone other than such Participant. Such prohibited hedging or other
transactions would include, without limitation, any short sale (whether or not
against the box) or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to any shares of Common Stock or
with respect to any security that includes, relates to, or derives any
significant part of its value from any shares of Common Stock. Without limiting
the generality of the foregoing provisions of this Section 9.5, if, in
connection with any underwritten public offering of securities of the Company,
the managing underwriter of such offering requires that the Company’s directors
and officers enter into a lock-up agreement containing provisions that are more
restrictive than the provisions set forth in the preceding sentence, then
(a) each Participant (regardless of whether or not such Participant has complied
or complies with the provisions of clause (b) below) shall be bound by, and
shall be deemed to have agreed to, the same lock-up terms as those to which the
Company’s directors and officers are required to adhere; and (b) at the request
of the Company or such managing underwriter, each Participant shall execute and
deliver a lock-up agreement in form and substance equivalent to that which is
required to be executed by the Company’s directors and officers.
9.6 Placement of Legends; Stop Orders; Etc. Each share of Common Stock to be
issued pursuant to Awards granted under the Plan may bear a reference to the
investment representations made in accordance with Section 9.3 in addition to
any other applicable restrictions under the Plan, the terms of the Award and, if
applicable, under any agreement between the Company and any Optionee and/or
Participant, and to the fact that no registration statement has been filed with
the Securities and Exchange Commission in respect to such shares of Common
Stock. All certificates for shares of Common Stock or other securities delivered
under the Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of any stock exchange upon which the Common Stock is then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions.
9.7 Tax Withholding. Whenever shares of Common Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award. However, in such cases Participants may elect, subject to
the approval of the Committee, acting in its sole discretion, to satisfy an
applicable withholding requirements, in whole or in part, by having the Company
withhold shares to satisfy their tax obligations. Participants may only elect to
have shares of their Common Stock withheld having a Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All elections shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitation that the Committee deems appropriate.
10. Reservation of Stock
The Company shall at all times during the term of the Plan and any outstanding
Options granted hereunder reserve or otherwise keep available such number of
shares of Common Stock as will be sufficient to satisfy the requirements of the
Plan (if then in effect) and such Options and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

 

A-11



--------------------------------------------------------------------------------



 



11. No Special Service Rights
Nothing contained in the Plan or in any Award Agreement shall confer upon any
recipient of an Award any right with respect to the continuation of his or her
employment, consulting or Board member relationship or other association with
the Company (or any Affiliate), or interfere in any way with the right of the
Company (or any Affiliate), subject to the terms of any separate employment,
consulting or Board member agreement or provision of law or corporate articles
or by-laws to the contrary, at any time to terminate such employment, consulting
or Board member agreement or to increase or decrease, or otherwise adjust, the
other terms and conditions of the recipient’s employment, consulting or Board
member relationship or other association with the Company and its Affiliates.
12. Nonexclusivity of the Plan
Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options,
restricted stock and restricted stock units other than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.
13. Termination and Amendment of the Plan
The Board may at any time terminate the Plan or make such amendments or
modifications of the Plan as it shall deem advisable. In the event of the
termination of the Plan, the terms of the Plan shall survive any such
termination with respect to any Award that is outstanding on the date of such
termination, unless the holder of such Award agrees in writing to terminate such
Award or to terminate all or any of the provisions of the Plan that apply to
such Award. Unless the Board otherwise expressly provides, any amendment or
modification of the Plan shall affect the terms of any Award outstanding on the
date of such amendment or modification as well as the terms of any Award made
from and after the date of such amendment or modification; provided, however,
that, except to the extent otherwise provided in the last sentence of this
paragraph, (i) no amendment or modification of the Plan shall apply to any Award
that is outstanding on the date of such amendment or modification if such
amendment or modification would reduce the number of shares subject to such
Award, increase the purchase price applicable to shares subject to such Award or
materially adversely affect the provisions applicable to such Award that relate
to the vesting or exercisability of such Award or of the shares subject to such
Award, (ii) no amendment or modification of the Plan shall apply to any
Incentive Option that is outstanding on the date of such amendment or
modification if such amendment or modification would result in such Incentive
Option no longer being treated as an “incentive stock option” within the meaning
of Section 422 of the Code and (iii) no amendment or modification of the Plan
shall apply to any Award that is outstanding on the date of such amendment or
modification unless such amendment or modification of the Plan shall also apply
to all other Awards outstanding on the date of such amendment or modification.
In the event of any amendment or modification of the Plan that is described in
clause (i), (ii) or (iii) of the foregoing proviso, such amendment or
modification of the Plan shall apply to any Award outstanding on the date of
such amendment or modification only if the recipient of such Award consents in
writing thereto.
The Committee may amend or modify, prospectively or retroactively, the terms of
any outstanding Award without amending or modifying the terms of the Plan
itself, provided that as amended or modified such Award is consistent with the
terms of the Plan as in effect at the time of the amendment or modification of
such Award, but no such amendment or modification of such Award shall, without
the written consent of the recipient of such Award, reduce the number of shares
subject to such Award, increase the purchase price applicable to shares subject
to such Award, adversely affect the provisions applicable to such Award that
relate to the vesting or exercisability of such Award or of the shares subject
to such Award, or otherwise materially adversely affect the terms of such Award
(except for amendments or modifications to the terms of such Award or of the
stock subject to such Award that are expressly permitted by the terms of the
Plan or that result from any amendment or modification of the Plan in accordance
with the provisions of the first paragraph of this Section 13), or, if such
Award is an Incentive Option, result in such Incentive Option no longer being
treated as an “incentive stock option” within the meaning of Section 422 of the
Code.
In addition, notwithstanding anything express or implied in any of the foregoing
provisions of this Section 13 to the contrary, the Committee may amend or
modify, prospectively or retroactively, the terms of any outstanding Award to
the extent the Committee reasonably determines necessary or appropriate to
conform such Award to the requirements of Section 409A of the Code (concerning
non-qualified deferred compensation), if applicable.
Without the approval of the Company’s stockholders, the Committee will not,
directly or indirectly, reduce the exercise price of an outstanding Option
(other than in accordance with the adjustment provisions of Section 8.1).

 

A-12



--------------------------------------------------------------------------------



 



14. Interpretation of the Plan
In the event of any conflict between the provisions of this Plan and the
provisions of any applicable Award Agreement, the provisions of this Plan shall
control, except if and to the extent that the conflicting provision in such
Award Agreement was authorized and approved by the Committee at the time of the
grant of the Award evidenced by such Award Agreement or is ratified by the
Committee at any time subsequent to the grant of such Award, in which case the
conflicting provision in such Award Agreement shall control. Without limiting
the generality of the foregoing provisions of this Section 14, insofar as
possible the provisions of the Plan and such Award Agreement shall be construed
so as to give full force and effect to all such provisions. In the event of any
conflict between the provisions of this Plan and the provisions of any other
agreement between the Company and the Optionee and/or Participant, the
provisions of such agreement shall control except as required to fulfill the
intention that this Plan constitute an incentive stock option plan within the
meaning of Section 422 of the Code, but insofar as possible the provisions of
the Plan and any such agreement shall be construed so as to give full force and
effect to all such provisions.
15. Notices and Other Communications
Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Chief Executive Officer, or to such other
address or telecopier number, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.
16. Governing Law
The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the State of
New Jersey, without regard to the conflict of laws principles thereof.
17. Effective Date
This Amended and Restated 2007 Equity Incentive Plan was approved by the
stockholders of the Company in May 2007 and was amended and restated and
reapproved by stockholders effective June 15, 2010.

 

A-13